UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7052


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHARLES JEROME ADAMS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.      Patrick Michael Duffy, District
Judge. (1:91-cr-00291-PMD-2)


Submitted:    November 17, 2009            Decided:   November 23, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Jerome Adams, Appellant Pro Se. Peter Thomas Phillips,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Charles   Jerome     Adams       appeals    the     district    court’s

orders denying his petition for a writ of audita querela and his

motion for reconsideration.             We have reviewed the record and

find   no   reversible    error.        Accordingly,        we    affirm    for   the

reasons stated by the district court.                   United States v. Adams,

No. 1:91-cr-00291-PMD-2 (D.S.C. May 26, 2009).                    We dispense with

oral   argument   because       the    facts    and     legal     contentions     are

adequately    presented    in    the    materials        before    the   court    and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                          2